DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/07/2020, 06/03/2021, 08/24/2021, 01/11/2022 and 06/26/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,188,896 B1. Although the claims at issue are not identical, they are not patentably distinct from each other. Both are directed to:
at least one hardware processor of a network connected server executing a code of the distributed smart contract of a distributed ledger dataset, the code for: 
managing a primary reserve of a plurality of primary tokens of a primary cryptocurrency and a secondary reserve of a plurality of secondary tokens of a secondary cryptocurrency
receiving a transaction request for the primary token
accessing a price oracle to obtain an external price of the primary token
computing an updated total value of the primary reserve according to the external price provide by the price oracle
in response to the updated total value of primary reserve computed based on the price oracle being unequal to an initial staked value of the primary reserve, adjust a primary dynamic reserve weight and adjust a secondary dynamic reserve weight, wherein a total value computed by a function of the primary reserve after being increased or decreased by a target amount of primary tokens and using the adjusted primary and secondary dynamic reserve weights, is equal to the initial staked value of the primary reserve, and the total value of the primary reserve is maintained at a predefined ratio to a total value of the secondary reserve
executing the transaction request
U.S. Patent No. 11,188,896 B1 differs from the claims at issue because it recites the additional features:
establishing a communication with at least one server executing a code implementation of a price oracle configured to provide in real time an external price of the primary token
Since U.S. Patent No. 11,188,896 B1 and the claims at issue of the present application perform similar functions, it would have been obvious to a person of ordinary skill in the art to modify claims 1-20 of U.S. Patent No. 11,188,896 B1 by removing the additional features. It is well settled that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karison, 136 USPQ 184 (CCPA 1963) Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-21:
Step 1
Claims 1-21 are directed to a computer-implemented device (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of preventing a form of arbitrage creating which the disclosure on page 12 describes as impermanent loss. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices. For instance, the claim 1 is an example of fundamental economic principles or practices because it involves mitigating risk. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A computing device for cybersecurity of a distributed smart contract executing on a blockchain, comprising:
at least one hardware processor of a network connected server executing a code of the distributed smart contract of a distributed ledger dataset, the code for: 
managing a primary reserve of a plurality of primary tokens of a primary cryptocurrency and a secondary reserve of a plurality of secondary tokens of a secondary cryptocurrency
receiving a transaction request for the primary token
accessing a price oracle to obtain an external price of the primary token
computing an updated total value of the primary reserve according to the external price provide by the price oracle
in response to the updated total value of primary reserve computed based on the price oracle being unequal to an initial staked value of the primary reserve, adjust a primary dynamic reserve weight and adjust a secondary dynamic reserve weight, wherein a total value computed by a function of the primary reserve after being increased or decreased by a target amount of primary tokens and using the adjusted primary and secondary dynamic reserve weights, is equal to the initial staked value of the primary reserve, and the total value of the primary reserve is maintained at a predefined ratio to a total value of the secondary reserve
executing the transaction request

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements merely serve as a tool to perform the abstract idea. Further, the additional element “crypto” generally links the use of the judicial exception to a particular technological environment, that being digital currencies. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 


Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-21 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the abstract idea of how the primary and secondary dynamic reserve weights are computed, and how the current value of the respective primary and secondary token is computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “by the smart contract”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 3 recites the abstract idea of how the current price of the primary token is computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “provided by the price oracle”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 4 recites the abstract idea of how the current price of the primary token is computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “provided by the price oracle”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 5 recites additional details of the type of data included in the total value of the primary reserve. Therefore, it recites additional abstract ideas.
Claim 6 recites additional details of the type of data included in the target amount and predefined ratio. Therefore, it recites additional abstract ideas.
Claim 7 recites the abstract idea of adjusting each respective dynamic reserve weight to respective adjusted weights. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “further comprising code for” and “the price oracle”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 8 recites the abstract idea of how the primary dynamic reserve weight and the secondary dynamic reserve weight are computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas.
Claim 9 recites the abstract idea of how the primary dynamic reserve weight and the secondary dynamic reserve weight are computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” and “mathematical concepts” grouping of abstract ideas.
Claim 10 recites the abstract idea of how the amount of respective primary and secondary tokens in the reserves is computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “further comprising code for”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 11 recites the abstract idea of how the virtually amplified amount of each respective token is computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 
Claim 12 recites additional details of the type of data included in the transaction request. Therefore, it recites additional abstract ideas.
Claim 13 recites additional details of the type of data included in the transaction request. Therefore, it recites additional abstract ideas. The claim also recites the abstract idea of minting an amount of a certain pool token and how the value of the deposit amount of the certain token is computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “further comprising code for”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 14 recites additional details of the type of data included in the transaction request and amount of the certain pool token. Therefore, it recites additional abstract ideas.
Claim 15 recites additional details of the type of data included in the transaction request. Therefore, it recites additional abstract ideas. The claim also recites the abstract idea of minting an amount of a certain pool token and how the value of the primary and secondary deposit amounts are computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 
Claim 16 recites additional details of the type of data included in the value of the certain pool token and ratio. Therefore, it recites additional abstract ideas.
Claim 17 recites the abstract idea of a fee structure and how the value of the certain pool token is computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “further comprising code for”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 18 recites the abstract idea of a fee structure and how it’s computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 
Claim 19 recites the abstract idea of a fee structure and how it’s computed. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas.
Claim 20 recites additional details of the type of data included in the transaction request. Therefore, it recites additional abstract ideas. The claim also recites the abstract idea of how a withdrawal value is computed, destruction of tokens as part of a withdrawal, and executing the transaction. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “further comprising code for”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 21 recites the abstract idea of operations performed in the event of an oracle failure. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim recites the additional element of “further comprising code for”, “of the price oracle” and “price oracle”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.

Claim 22:
Step 1
Claims 22 is directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 22 recites (i.e., sets forth or describes) an abstract idea of preventing a form of arbitrage creating which the disclosure on page 12 describes as impermanent loss. Specifically, but for the additional elements, claim 22 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices. For instance, the claim 22 is an example of fundamental economic principles or practices because it involves mitigating risk. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A method of cybersecurity of a distributed smart contract executing on a blockchain using at least one hardware processor of a network connected server executing a code of the distributed smart contract of a distributed ledger dataset, for:
managing a primary reserve of a plurality of primary tokens of a primary cryptocurrency and a secondary reserve of a plurality of secondary tokens of a secondary cryptocurrency
receiving a transaction request for the primary token
accessing a price oracle to obtain an external price of the primary token
computing an updated total value of the primary reserve according to the external price provide by the price oracle
in response to the updated total value of primary reserve computed based on the price oracle being unequal to an initial staked value of the primary reserve, adjust a primary dynamic reserve weight and adjust a secondary dynamic reserve weight, wherein a total value computed by a function of the primary reserve after being increased or decreased by a target amount of primary tokens and using the adjusted primary and secondary dynamic reserve weights, is equal to the initial staked value of the primary reserve, and the total value of the primary reserve is maintained at a predefined ratio to a total value of the secondary reserve
executing the transaction request



Step 2A Prong Two
Claim 22 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements merely serve as a tool to perform the abstract idea. Further, the additional element “crypto” generally links the use of the judicial exception to a particular technological environment, that being digital currencies. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 22, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim 23:
Step 1
Claims 23 is directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 23 recites (i.e., sets forth or describes) an abstract idea of preventing a form of arbitrage creating which the disclosure on page 12 describes as impermanent loss. Specifically, but for the additional elements, claim 23 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices. For instance, the claim 23 is an example of fundamental economic principles or practices because it involves mitigating risk. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A computer program product for cybersecurity of a distributed smart contract executing on a blockchain, comprising:
a non-transitory memory storing thereon code for execution by at least one hardware process, the code including instructions for: 
managing a primary reserve of a plurality of primary tokens of a primary cryptocurrency and a secondary reserve of a plurality of secondary tokens of a secondary cryptocurrency
receiving a transaction request for the primary token
accessing a price oracle to obtain an external price of the primary token
computing an updated total value of the primary reserve according to the external price provide by the price oracle
in response to the updated total value of primary reserve computed based on the price oracle being unequal to an initial staked value of the primary reserve, adjust a primary dynamic reserve weight and adjust a secondary dynamic reserve weight, wherein a total value computed by a function of the primary reserve after being increased or decreased by a target amount of primary tokens and using the adjusted primary and secondary dynamic reserve weights, is equal to the initial staked value of the primary reserve, and the total value of the primary reserve is maintained at a predefined ratio to a total value of the secondary reserve
executing the transaction request

Step 2A Prong Two
Claim 23 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements merely serve as a tool to perform the abstract idea. Further, the additional element “crypto” generally links the use of the judicial exception to a particular technological environment, that being digital currencies. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 23, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. Examiner has reviewed the prior art and in conjunction with the other limitations of claims 1, 22 and 23 has been unable to find where tokens of a primary cryptocurrency and tokens of a secondary cryptocurrency are tied to each other by adjusting reserve weights when a computed value of the primary reserve based on an external price of the primary cryptocurrency indicating that the primary reserve is no longer at an initial staked value, and where the value of the primary reserve and secondary reserve is maintained at a predefined ratio.  Examiner is able to find where a cryptocurrency token is tied to a fiat currency value and reserves are adjusted when fluctuations occur in the cryptocurrency such as Lesner et al. (U.S. Patent Publication 2021/0065300 in describing stablecoin at 0025 or in describing reserve adjustments at 0035-0039), Vladi (U.S. Patent Publication 2021/0019737 at 0015), Trudeau et al. (U.S. Patent Publication 2020/0380476, Abstract) or Snow (U.S. Patent Publication 2020/0175506 at Abstract and 0023, 0030 and Figure 8 in describing pegged Tokens).  However, these operations would not fairly read on the claims given that the claimed invention is not describing a situation where a cryptocurrency is simply an electronic equivalent to the fiat currency. Therefore, no prior art rejection is being made based on these differences between the prior art and what is recited in the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685